This was a proceeding in bastardy. Issue was made up, and submitted to the jury as the law required, and the jury returned a verdict, finding the issue in favor of the state. Proper judgment was thereupon entered, from which judgment the defendant appealed.
In cases of bastardy, upon appeal, it is necessary to assign errors. This the appellant has done, two in number, and the only questions to be considered are those presented by the assignment of error. These two questions have been considered, and we are of the opinion that neither of the rulings of the court thus complained of injuriously affected the substantial rights of defendant.
The judgment appealed from will stand affirmed.
Affirmed.